TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-0041-CV



                               In the Interest of K. M. B., a Child




     FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
      NO. C2007-0803C, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an appeal concerning the termination of appellant Jody Ray Brandt’s parental

rights to his child K.M.B. Brandt appeared pro se at a bench trial where the court, after hearing both

sides and considering evidence advanced by both parties, ordered Brandt’s parental rights terminated.

Brandt, who was incarcerated at the time of the hearing and transported to Comal County for the

purposes of being present for the hearing, filed a pro se notice of appeal and requested a court-

appointed attorney to represent him on appeal.

               Brandt’s court-appointed attorney has filed a brief concluding that the appeal

is frivolous and without merit. Counsel’s brief meets the requirements of Anders v. California,

386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See also Taylor v. Texas Dept. of Protective and

Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in appeal from termination of parental rights). Brandt received a copy of counsel’s brief
and was advised of his right to examine the appellate record and to file a pro se brief. Brandt filed

a “Pro Se Response” and a “Pro Se Letter.”

                In the interest of justice, we address the issues that Brandt raises in his pro se response

and letter. Brandt asserts that the judge who terminated his parental rights was biased against him.

Brandt also contends that he was not given sufficient notice of the hearing to prepare his case. To

preserve error, an appellant must raise and properly present the claim to the trial court. See Tex. R.

App. P. 33.1. Brandt did not file a motion pursuant to Texas Rule of Civil Procedure 18a to recuse

or disqualify the judge, did not present evidence to support his contention that the judge had a prior

relationship with Brandt, or otherwise raise his complaint of bias to the trial court. See Tex. R. Civ.

P. 18a. Similarly, Brandt did not object to proceeding with the hearing. Although Brandt testified

that he did not have time to prepare for the case, he did not object to proceeding with the hearing,

answering the trial court affirmatively at the beginning of the hearing that he was ready to proceed.

Because Brandt raises claims that he did not present to the trial court, he has failed to preserve error.

                We have independently examined the record, counsel’s brief, the pro se response, and

the pro se letter, and agree that the appeal is frivolous and without merit. We find no reversible error

in the record. We find nothing in the record that might arguably support the appeal. The judgment

of the trial court is therefore affirmed, and counsel’s motion to withdraw is granted.




                                                    2
                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Affirmed

Filed: July 25, 2008




                                                3